FILED IN
                                              5th COURT OF APPEALS
                        JANET L. DUGGER           DALLAS, TEXAS
                    Official Court Reporter   1/6/2015 4:08:13 PM
                     296th District Court           LISA MATZ
                                                      Clerk
                   Collin County Courthouse
                      2100 Bloomdale Road
                    McKinney, Texas 75071
                     Phone: (972) 548-4407           FILED IN
                        January 6, 2015       5th COURT OF APPEALS
                                                  DALLAS, TEXAS
                                              1/6/2015 4:08:13 PM
Ms. Lisa Matz
                                                    LISA MATZ
Clerk of the Court, Fifth Court of Appeals            Clerk
George L. Allen, Sr. Courts Building
600 Commerce, 2nd Floor
Dallas, Texas 75202
          re: No. 05-14-01441-CV
          FISHER VS. ATEF, et al

Dear Ms. Matz:
Regarding the Reporter's Record being overdue in the above
cause per the order dated November 7, 2014, I have now
received the fee, on January 5, 2015, for providing the
Reporter's Records that Ms. Fisher has requested. Since
payment has now been made after the date of the Reporter's
Records being due, I will need ample time to prepare the
Reporter's Records. I have three large criminal appeals
pending, and as I understand, criminal cases take precedence
over civil cases, so I am respectfully requesting 60 days to
prepare same.

If I can be of further assistance, please let me know.

                              Sincerely,

                              /s/

                              Janet L. Dugger